UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1010



NORMAN L. NICHOLS, JR.,

                                              Plaintiff - Appellant,

          versus


CAROLINE COUNTY BOARD OF EDUCATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-99-3352-H)


Submitted:   July 26, 2001                 Decided:   August 7, 2001


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman L. Nichols, Jr., Appellant Pro Se. Steven David Frenkil,
Stephanie Renae DeKraai, MILES & STOCKBRIDGE, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Norman L. Nichols, Jr., appeals the district court’s order

granting summary judgment to Defendant on Nichols’ claim of racial

discrimination.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court. Nichols v. Caroline

County Bd. of Educ., No. CA-99-3352-H (D. Md. Nov. 28, 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2